Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amichai Kotev on (08/23/2022).
Claim 1 (currently amended): An information processing apparatus comprising: a processor; and a memory storing executable instructions which, when executed by the processor, cause the image capturing apparatus to perform operations including: setting an imaging condition under which an imaging apparatus captures a video; determining a first region in which a detection target can be detected based on at least a size of the detection target; acquiring a second region determined by a user; and determining a detection region under which the detection target is detected from the video, based on the first region and the second region, wherein the detection region is a region where the first region and the second region overlap, wherein the detection region is adjusted to be less than the first region when the detection target is detected in the second region; displaying at least one of the first region, the second region, or the detection region.
Claim 5 (cancelled):
Claim 19 (currently amended): An information processing method comprising: setting an imaging condition under which an imaging apparatus captures a video; determining a first region in which a detection target can be detected based on at least a size of the detection target; acquiring a second region determined by a user; and determining a detection region under which the detection target is detected from the video, based on the first region and the second region; wherein the detection region is a region where the first region and the second region overlap, wherein the detection region is adjusted to be less than the first region when the detection target is detected in the second region;  displaying at least one of the first region, the second region, or the detection region.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1 & 19) and cancellations (claim 5) filed (08/23/2022) have been carefully considered. After carefully reviewing applicant amendments, prior art references and claim limitations, amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 19 that includes: 
Claims 1 & 19:
…
“
setting an imaging condition under which an imaging apparatus captures a video; determining a first region in which a detection target can be detected based on at least a size of the detection target; acquiring a second region determined by a user; and determining a detection region under which the detection target is detected from the video, based on the first region and the second region, wherein the detection region is a region where the first region and the second region overlap, wherein the detection region is adjusted to be less than the first region when the detection target is detected in the second region; displaying at least one of the first region, the second region, or the detection region.
”
Regarding dependent claims 2, 4, 6-8, 10-18 & 20 these claims are allowed because of their dependence on independent claims 1 & 19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661